Citation Nr: 1023329	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant testified before a Decision Review Officer in 
August 2006 and the undersigned Veterans Law Judge in April 
2010.  Transcripts of both hearings have been associated with 
the claims file.

The Board observes that although the RO determined that new 
and material evidence had been received sufficient to warrant 
reopening the claim of entitlement to service connection for 
the cause of the Veteran's death, the Board as the final fact 
finder within VA, must initially determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  Her claim was initially denied in a 
February 2004 rating decision, notice of which was sent in 
March 2004.  The appellant did not appeal.  In November 2004 
the appellant's Congressman forwarded copies of materials 
pertaining to the claim of entitlement to service connection.  
In response, in the RO issued a notice letter pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in February 
2005.  

The Board notes that during the pendency of this appeal, the 
Court issued a decision which held that, in the context of a 
claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  While the RO initially characterized this 
matter as one in which new and material evidence was 
necessary to reopen the claim, the letter issued to the 
appellant did not include notice pursuant to Kent.  
Accordingly, additional notice must be furnished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective notice 
addressing U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The notice should 
explain the terms "new" and "material;" 
and explain the types of evidence that 
would be considered new and material.  
The notice should describe what evidence 
would be necessary to satisfy the element 
of the underlying claims which were found 
insufficient in the prior decision; 
degree of the disability; and effective 
date if service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman.

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, she and her 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



